Citation Nr: 0919419	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  99-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from October 1980 to 
March 1981 and February 1989 to August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The case was the subject of Board 
remands in August 2003, June 2004, June 2004, December 2004, 
January 2007, and January 2008.  

The Board notes that the medical evidence in the claims file 
shows that the Veteran has been unable to work or complete 
her vocational rehabilitation training, possibly due to her 
service-connected disabilities, (which include her back 
disability, a psychiatric disability, an Achilles tendon 
right foot disability, and headaches).  Thus, the Board finds 
that an informal claim for a total disability rating due to 
individual unemployability (TDIU) has been received; however, 
no such claim has been adjudicated by the RO.  The Board, 
therefore, refers a claim for a TDIU to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain is not 
productive of severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, and narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; severe limitation of 
motion of the lumbar spine (limitation of forward flexion to 
30 degrees or less); objective signs and symptoms of lumbar 
radiculopathy prior to May 22, 2007; or incapacitating 
episodes requiring physician care and physician-prescribed 
bed rest.

2.  As of May 22, 2007,  the objective medical evidence 
establishes that the Veteran's service-connected lumbosacral 
strain is productive of neurologic manifestations diagnosed 
as lumbar radiculopathy into her bilateral lower extremities.

3.  The Veteran's service-connected lumbosacral strain has 
not been productive of marked interference with employment or 
frequent periods of hospitalization or treatment as to render 
the VA Rating Schedule to be inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the orthopedic manifestation of the service-
connected lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 through 5295 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5235 through 5243 (2008).

2.  The criteria for a separate disability rating of 10 
percent for lumbar radiculopathy in the right lower extremity 
due to neurologic manifestations of the service-connected 
lumbosacral strain are met as of May 22, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a separate disability rating of 10 
percent for lumbar radiculopathy in the left lower extremity 
due to neurologic manifestations of the service-connected 
lumbosacral strain are met as of May 22, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.124a, Diagnostic Code 8520 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the veteran's claim for service 
connection for a back condition (diagnosed as lumbosacral 
strain) was granted in the July 1998 rating decision and was 
evaluated as 10 percent disabling effective September 13, 
1996 (the date the veteran's claim for service connection was 
filed).  The veteran disagreed with the 10 percent evaluation 
of this now service-connected disability in February 1999 and 
perfected an appeal in April 1999.  Thereafter the RO 
provided notices to the veteran of the Pelegrini II elements 
of how to establish entitlement to an increased rating.  
However, since the veteran's claim was initially one for 
service connection, which has been granted, the Board finds 
that VA's obligation to notify the veteran was met as the 
claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the subsequent notices relating 
to the veteran's appeal for an increased rating is not 
prejudicial to the veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence.  

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded multiple VA 
examinations over the years, most recently in May 2007.  
Significantly, the Board observes that she does not report 
that the condition has worsened since she was last examined, 
and thus a remand is not required solely due to the passage 
of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-
83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2008).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2008), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2008).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243, and evaluated them under a new General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51443 (Aug. 27, 2003).

Prior to the September 2003 revisions, Diagnostic Code 5295, 
which evaluated lumbosacral strain, provided for a 
noncompensable rating for lumbosacral strain with slight 
subjective symptoms only, a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion; a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent evaluation 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Criteria evaluating spine disability based on limitation of 
motion that were also in effect prior to September 2003 
provided for a 10 percent evaluation for slight limitation of 
motion of the lumbar spine, a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine, and a 40 
percent evaluation when limitation of motion was severe.  
38 C.F.R. § 4371a, Diagnostic Code 5292 (2003).  

Diagnostic Code 5293 (evaluating intervertebral disc 
syndrome), prior to the September 23, 2002 revisions, 
provided for a 10 percent disability rating for mild 
intervertebral disc syndrome, a 20 percent disability rating 
for moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent disability rating for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, and a 60 percent disability rating for 
symptoms analogous to pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The revisions to Diagnostic Code 5293 effective September 23, 
2002, for rating intervertebral disc syndrome, provide that 
preoperative or postoperative intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Thus, intervertebral disc syndrome warranted a 10 percent 
disability rating when there were incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating when 
there were incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months; a 40 percent rating when there were incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  The revised schedule does not provide for an 
evaluation higher than 60 percent.  Id.

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

Effective September 26, 2003, spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries 
of the Spine.  In this regard, however, VA reiterated the 
September 2002 changes to Diagnostic Code 5293 for 
intervertebral disc syndrome, although re-numbered as 
Diagnostic Code 5243.  

In addition, the amended rating criteria now define normal 
range of motion for the various spinal segments for VA 
compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexions are zero to 
30 degrees, and left and right lateral rotations are zero to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected (in the present case, the lumbosacral spine) by 
residuals of injury or disease, the revised rating criteria 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 10 percent rating is provided for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the veteran's claim under both the old and 
current criteria in the VA Schedule for Rating Disabilities.  
VA's Office of General Counsel determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2008).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (2008).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the report of the VA 
examinations conducted in February 1997, March 1998, May 
2000, March 2004, August 2005, September 2005 and May 2007; 
and VA treatment records for September 1996 through January 
2006.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  

After considering all the evidence, the Board finds that the 
evidence fails to establish that a disability rating in 
excess of 20 percent for the orthopedic manifestations of the 
Veteran's lumbosacral strain is warranted under either the 
old or new rating criteria.  The objective medical evidence 
fails to show that the Veteran's lumbosacral strain is 
productive of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, and narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
Although the Veteran has limitation of forward bending of the 
lumbosacral spine, it has generally been limited no less than 
70 degrees, except for at the May 2007 VA examination at 
which forward flexion was limited to 60 degrees.  
Nevertheless, the Board does not find this to be consistent 
with marked limitation.  Furthermore, the medical evidence 
fails to show that there are any osteoarthritic changes or 
narrowing or irregularity of the joint spaces in the 
lumbosacral spine (all x-rays taken of the lumbosacral spine 
have been normal), a positive Goldthwaite's sign, or abnormal 
mobility on forced motion.  Finally, the May 2007 examiner 
noted that x-rays of the lumbosacral spine showed mild 
levoscoliosis (however, in her diagnosis she indicates the 
presence of dextroscoliosis which is the opposite of 
levoscoliosis).  Nevertheless, the characterization of the 
scoliosis as mild clearly is not consistent with the criteria 
that the whole spine list to the opposite side.  Thus, the 
criteria for a disability rating higher than 20 percent under 
Diagnostic Code 5295 (2003) are not met.

The criteria for a higher disability rating are also not met 
under Diagnostic Code 5292 (2003), which evaluates limitation 
of motion of the lumbar spine.  The medical evidence shows 
that the Veteran's range of motion has mainly been limited in 
forward flexion with full or slightly limited extension, 
lateral flexion and lateral rotation without any additional 
decrease in range of motion from pain, weakness, fatigue or 
lack of endurance.  The Board acknowledges that the March 
2004 VA examination revealed motion of the lumbosacral spine 
was limited to 75 degrees of forward flexion, 15 degrees of 
extension, 20 degrees of lateral flexion bilaterally and 20 
degrees of lateral rotation bilaterally with additional 
limitation due to pain, fatigue, weakness and lack of 
endurance following repetitive use and during flare ups.  
Nevertheless, the examiner characterized this as only 
moderate limitation of motion and moderate loss of functional 
capacity.  Thus, the Board concludes that, reading the 
evidence as a whole, the Veteran's lumbosacral strain has 
been productive of no more than moderate limitation of 
motion.  The Board has considered the DeLuca factors in 
considering whether the Veteran's overall disability picture 
is consistent with the next higher rating.  The Board finds 
that the Veteran's disability picture has not been consistent 
with severe limitation of motion of the lumbar spine, with 
this loss of only 15 degrees flexion in 2004, and only 30 
degrees in 2007 and, therefore, a disability rating in excess 
of 20 percent is not warranted under Diagnostic Code 5292 
(2003).

The Board also finds that a higher disability rating is not 
warranted under the current rating criteria effective in 
September 2003, since forward flexion of the thoracolumbar 
spine is not shown to be limited to 30 degrees or less.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 20 percent is warranted for 
the orthopedic manifestations of the Veteran's lumbosacral 
strain under either the old or current rating criteria.  The 
Board notes, however, that the Veteran has a long history of 
complaining about radiation of pain into her lower 
extremities.  Thus, her service-connected lumbosacral strain 
should also be evaluated with consideration of any neurologic 
manifestations.

Prior to September 2002, spine disabilities with neurologic 
manifestations were evaluated solely under Diagnostic Code 
5293 for intervertebral disc syndrome.  As previously 
indicated, the rating criteria under this Diagnostic Code was 
revised effective September 22, 2002 so that the orthopedic 
and neurologic manifestations of intervertebral disc syndrome 
were evaluated separately or intervertebral disc syndrome was 
evaluated based incapacitating episodes.  These changes were 
reiterated in the September 2003 revisions.  

Initially the Board notes that, although the Veteran reported 
at one of the March 1998 VA examinations that she had 6 to 12 
incapacitating episodes within the prior years requiring bed 
rest, there is no indication that this bed rest was doctor 
prescribed and she denied requiring doctor treatment (no 
hospitalizations or emergency room visits due to the reported 
incapacitating episodes).  The Veteran has otherwise denied 
having incapacitating episodes, and the medical evidence 
fails to establish their existence.  For these reasons, the 
Board finds that evaluating the Veteran's lumbosacral strain 
on the basis of incapacitating episodes is not warranted, and 
the Board will not address this basis of evaluation any 
further.

Under Diagnostic Code 5293 prior to the September 2002 
revisions, a 40 percent disability rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, and a 60 percent disability rating 
was warranted for symptoms analogous to pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to the site of the diseased disc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Neurologic manifestations of spine diseases and injuries are 
evaluated using the appropriate nerve rating criteria, 
usually Diagnostic Code 8250 that evaluates paralysis of the 
sciatic nerve.  In order to be entitled to a separate rating 
for the neurologic manifestations, there must be some 
objective evidence of a neurologic abnormality.  

The Board acknowledges that a March 1998 VA neurology 
examination, included a diagnosis of right lumbar 
radiculopathy.  However, there were no supporting objective 
signs of this.  Strength was 5/5, tone was normal, bulk was 
normal and straight leg raises were negative.  Similarly, at 
the February 1997 VA examination, despite subjective 
complaints, physical examination showed no sensory changes, 
deep tendon reflexes were brisk and straight leg raises were 
negative bilaterally.  Also in March 1998, the Veteran 
underwent a VA examination for chronic fatigue syndrome at 
which she also complained of low back pain that at times 
radiated down her right leg, yet physical examination 
revealed good muscle strength in the bilateral lower 
extremities, and straight leg raises were normal at 90 
degrees.

At a May 2000 VA spine examination, the Veteran did not 
complain of any radicular symptoms; however, she did complain 
of low back pain radiating down both legs at a March 2004 VA 
spine examination.  She also complained of associated 
features of numbness and weakness.  On neurological 
examination, the examiner noted that there was decreased 
sensation of touch to monofilament in the bilateral lower 
extremities with strength of 4/5; however, there was no 
atrophy and deep tendon reflexes were normal.    

Conversely, a March 2004 VA neurology examination failed to 
show any objective signs or symptoms of radiculopathy.  
Physical examination revealed the Veteran had intact bulk and 
tone, 5/5 strength, 2+ deep tendon reflexes, and down going 
toes.  Sensory examination was intact to pinprick, position, 
vibratory sense, and two-point discrimination, with straight 
leg raise testing and Lasegue's sign negative.  

At an August 2005 VA spine examination, the Veteran did not 
complain of any radicular symptoms and denied having any 
bowel or bladder dysfunction.  Physical examination did not 
show dermatome loss of sensation in either lower extremity.  
The assessment was chronic low back pain without objective 
findings of nerve root compression or herniated disc.  A 
month later, at a VA general medical examination, the Veteran 
denied radiation of back pain, numbness or bowel or bladder 
dysfunction.  Physical examination revealed deep tendon 
reflexes were 1 to 2+ and responses to pain, temperature and 
vibration were normal, as were sensation to light and painful 
touch.  The assessment was simply lumbosacral strain.  

The last VA examination the Veteran underwent for her low 
back disability was in May 2007.  At this examination, she 
complained of constant low back pain that radiates to the 
back of both legs and sometimes to her feet.  She also 
reported sometimes having numbness with pain that goes down 
the back of her legs to her feet.  Physical examination 
revealed there was some tenderness and spasms in the lower 
spine with decreased forward flexion with otherwise normal 
ranges of motion.  Sensory examination revealed sensation was 
normal over the whole body to light touch, painful touch and 
monofilament.  Deep tendon reflexes were 2+ to 3+.  Straight 
leg raise testing, however, was positive on the right at 40 
degrees and positive on the left at 30 degrees.  The examiner 
also noted that an EMG study showed left L5-S1 radiculopathy 
of mild severity.  The examiner diagnosed lumbosacral strain 
with radiculopathy from the lumbosacral area to both feet and 
into the right hip.  The examiner also noted that the Veteran 
had neuropathy of the peroneal nerves but that this was 
alcoholic neuropathy, and thus, is not a manifestation of the 
Veteran's service-connected lumbosacral strain.

Based upon the above evidence, the Board concludes that the 
objective medical evidence fails to definitively establish 
the presence of lumbar radiculopathy as a result of the 
Veteran's service-connected lumbosacral strain until the May 
2007 VA examination.  This was characterized as mild by the 
examiner, and therefore, is not considered productive of the 
impairment contemplated by a 40 percent evaluation under 
Diagnostic Code 5293 in effect prior to September 2002, which 
required severe impairment.  However, a separate rating for 
neurologic manifestation of the Veteran's low back disability 
is warranted from May 2007.  

As of May 22, 2007 (the date of the VA examination), the 
Board finds that the evidence establishes entitlement to a 
separate 10 percent disability rating for each lower 
extremity due to bilateral lumbar radiculopathy under 
Diagnostic Code 8510 for mild incomplete paralysis of the 
sciatic nerve.  Despite the EMG study supposedly only showing 
radiculopathy in the left lower extremity, the actual report 
is not of record, and the examiner found objective signs of 
radiculopathy in the right lower extremity (i.e., positive 
straight leg raise) and diagnosed the Veteran to have 
bilateral radiculopathy in the lower extremities.  Thus, the 
Board gives the Veteran the benefit of the doubt that she has 
lumbar radiculopathy in her right lower extremity as well as 
in the left lower extremity, and grants a separate disability 
rating for the neurologic manifestations in each lower 
extremity.  

A higher disability rating is not warranted in either lower 
extremity as the evidence fails to show that the Veteran's 
bilateral lumbar radiculopathy is productive of moderate 
incomplete paralysis in either lower extremity.  The evidence 
shows that the Veteran's lumbar radiculopathy is manifested 
by subjective complaints of pain, weakness and numbness in 
the bilateral lower extremities.  The objective findings show 
that, although the Veteran had positive straight leg raises 
bilaterally, sensation, deep tendon reflexes, strength and 
tone were all within normal limits.  Furthermore, the EMG 
study conducted characterized the left L5-S1 radiculopathy 
only as mild.  Therefore, the preponderance of the evidence 
is against finding that a disability rating in excess of 10 
percent is warranted for lumbar radiculopathy in either lower 
extremity.

The Board notes that it has taken into consideration whether 
staged ratings are warranted under Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007) (staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  In 
the present case, the medical evidence shows that the 
veteran's lumbosacral strain has remained fairly stable over 
the appeal period, only worsening as to the neurologic 
manifestations enough to warrant the assignment of separate 
disability ratings therefor as of May 2007.  Thus, additional 
staged ratings are not appropriate in this case.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence shows the veteran should be able to be 
employed in sedentary work despite her low back disability.  
(See the reports of the September 2005 and May 2007 VA 
examinations.)  Furthermore, the evidence fails to show that 
the veteran has had frequent periods of hospitalization due 
to her low back disability.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   
Thus the Board finds that the preponderance of the evidence 
is against referral of the veteran's claim for extraschedular 
consideration.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that a disability rating in 
excess of 20 percent for the orthopedic manifestations of the 
Veteran's service-connected spine disability is warranted 
under either the old or the current rating criteria.  
However, the Board finds that a separate evaluation for 
neurologic manifestations (i.e., bilateral lumbar 
radiculopathy) is warranted.  Thus, a separate 10 percent 
disability rating, but no higher, is awarded for each lower 
extremity under Diagnostic Code 8520 for mild incomplete 
paralysis of the sciatic nerve, effective May 22, 2007.  To 
that extent only, the Veteran's appeal is granted.

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected lumbosacral strain is denied.

Entitlement to a disability rating of 10 percent for lumbar 
radiculopathy in the right lower extremity is granted 
effective May 22, 2007, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating of 10 percent for lumbar 
radiculopathy in the left lower extremity is granted 
effective May 22, 2007, subject to controlling regulations 
governing the payment of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


